DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims, as exemplified by independent Claim 1, recites a certain method of organizing human activity and/or mental processes such as “initiate a game session of a wagering game in response to a wager input received from a player of the wagering game” -certain method of organizing human activity; “determine whether at least one symbol displayed in the matrix is an instance of a first collectable symbol associated with a first paytable” – certain method of organizing human activity and/or mental process; “in response to the instance of the first collectable symbol being displayed in the matrix, determine whether a threshold number of instances of the first collectable symbol have been accumulated by the player during the game session” -certain method of organizing human activity and/or mental processes; “in response to the threshold number of instances being accumulated, at least: i) award a first plurality of free games, each free game associated with a combination of symbols defining a free game outcome, and ii) evaluate each free game outcome using an upgraded paytable, the upgraded paytable defining at least one upgraded award for at least one winning symbol combination that includes the first collectable symbol, the upgraded award being greater than a base game award defined by the first paytable for the same at least one winning symbol combination” – certain method of organizing human activity and/or mental processes).  Therefore, the limitations of the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the remaining limitations such as “a display device”, “a memory”, “at least one processor, wherein instructions stored in the memory, when executed by the at least one processor, cause the at least one processor to at least” amount to invoking a computer to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  Moreover, the limitation “control the display device to display a plurality of symbols in a matrix of symbol positions, the matrix including a plurality of rows of symbol positions and a plurality of columns of symbol positions” amount to extra solution activity of the abstract idea (see MPEP 2106.05(g)).  For at least these reasons, the remaining limitations of the claims are not found to integrate the claim into a practical application under Step 2A-prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a display device”, “a memory device”, and “at least one processor, wherein instructions stored in the memory, when executed by the at least processor” recite highly-generalized general computer components which perform their ordinary functions which are well-known, routine, and conventional of a wagering game system to one of ordinary skill in the gaming arts.  For instance, Vancura et al. (US 2010/0029381 A1) disclose a conventional gaming device includes a game controller (e.g., a processor), a memory device, and a display device to perform operations of presenting a wagering game to a user (see Vancura, Fig. 1, 0008, 0037-0040).  For at least these reasons, the claims are not found to recite significantly more under Step 2B.
With respect to dependent claims 2-20, the additional limitations have been analyzed and reviewed to recite further limitations directed to a grouping of abstract ideas (see MPEP 2106.04(a)), invoking a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the claims are found to recite an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiten (US 2020/0342715 A1).
Regarding claim 1, Hiten discloses an electronic gaming system (see Hiten, Figs. 1-2) comprising: a display device (see Hiten, Fig. 1, display devices 138); a memory (see Hiten, Fig. 2, memory 204); and at least one processor (see Hiten, Fig. 2, processor 202), wherein instructions stored in the memory, when executed by the at least one processor, cause the at least one processor to at least: initiate a game session of a wagering game in response to a wager input received from a player of the wagering game (see Hiten, 0060, 0086); control the display device to display a plurality of symbols in a matrix of symbol positions, the matrix including a plurality of rows of symbol positions and a plurality of columns of symbol positions (see Hiten, block 330 of Fig. 3A-C, 0088-0089); determine whether at least one symbol displayed in the matrix is an instance of a first collectable symbol associated with a first paytable (see Hiten, 0100-0105, 0114, wherein the first collectable symbol is a winning symbol combination and/or a collection symbol associated with a game feature); 
in response to the instance of the first collectable symbol being displayed in the matrix, determine whether a threshold number of instances of the first collectable symbol have been accumulated by the player during the game session (see Hiten, 0102-0105, 0113-0114, 0148 wherein when a quantity of collection symbols are accumulated reaches a threshold); and in response to the threshold number of instances being accumulated, at least: i) award a first plurality of free games, each free game associated with a combination of symbols defining a free game outcome (see Hiten, 0113-0114, 0148, wherein the quantity of collection symbols is used to determine a first quantity of free games or free spins available in the bonus game based on the collection symbols), and ii) evaluate each free game outcome using an upgraded paytable, the upgraded paytable defining at least one upgraded award -46-P05805USU1 (33050.2885) for at least one winning symbol combination that includes the first collectable symbol, the upgraded award being greater than a base game award defined by the first paytable for the same at least one winning symbol combination (see Hiten, Fig. 3A-C, 6A-C, 0105-0107, 0160, 0167-0169, 0171, wherein the bonus game provides the upgraded award for additional bonus awards, conversion of reels to wild symbols, additional free games or rounds of the game for the number of collected symbols as upgraded awards for reaching the threshold).
Regarding claim 2, the electronic gaming system of Claim 1.  Hiten discloses wherein the instructions, when executed, further cause the at least one processor to at least: control the at least one upgraded instance of the first collectable symbol during the first plurality of free games (see Hiten, Fig. 5(A-E), 0160-0167, wherein the upgraded instance converts the reel into a wild), the upgraded instance of the first collectable symbol different from instances of the first collectable symbol displayed during accumulation of the first collectable symbol (see Hiten, Fig. 5(A-E), 0160-0167, wherein the converted symbol to a wild is different than the first collectable symbol.
Regarding claim 16, Hiten discloses the electronic gaming system of Claim 1, wherein the instructions, when executed, further cause the at least one processor to at least:  -51-P05805USU1 (33050.2885) store, in the memory (see Hiten, 0061), at least: (a) reel data defining a plurality of reel strips, the reel strips comprising the plurality of symbols including the first collectable symbol (see Hiten, 0073-0077), (b) award data defining winning combinations and awards for each of a plurality of winning combination of symbols, wherein the award data defines at least one winning combination including the first collectable symbol and base and upgraded awards for the at least one winning combination (see Hiten, 0026, 0133-0135, 0160), the base award included in the first paytable, the upgraded award included in the upgraded paytable (see Hiten, 0133-0135, 0160, wherein the base award is determined with an associated paytable and the upgraded paytable is associated with the upgrade features of wild reels, and additional and/or different awards are provided in the upgraded paytable based on the bonus game), and (c) current game state data comprising data indicative of whether accumulated instances of the first collectable symbol in prior game play have reached the threshold number of instances and, at least where the threshold number of instances has not been reached, a current number of accumulated instances of the first collectable symbol (see Hiten, indicators 503(a-e) and 505B of Fig. 5A-E, 0145, wherein the threshold number of instances reached and not reached are shown in the indicators and the current number of accumulated instances of the first collection symbol in the display).  
Regarding claim 19, Hiten discloses the electronic gaming system of Claim 18, wherein the instructions, when executed, further cause the at least one processor to at least: at least in response to the threshold number of instances of the first collectable symbol being accumulated, change the game state data, such that the upgraded award associated with the at least one winning symbol combination that includes the first collectable symbol does not apply, in at least some subsequent rounds of free play, to symbol combinations including the first collectable symbol (see Hiten, 0160, wherein the game features triggered may include the upgraded award (e.g., symbols converted to wild) may only last for 3 subsequent rounds which is that the upgraded award does not apply in at least some subsequent rounds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiten as applied to claim 1 above, in view of Pettie et al. (US 2018/0218573 A1).
Regarding claim 4, Hiten discloses the electronic gaming system of Claim 1.  Hiten further discloses wherein the instructions, when executed, further cause the at least one processor to at least: following evaluation of each free game outcome of the first plurality of free games, control the display device to display a subsequent plurality of symbols in the matrix of symbol positions (see Hiten, Fig. 5(A-E), 0142-0146).  Moreover, Hiten discloses in response to the instance of a collectable symbol being displayed in the matrix, determine whether a threshold number of instances of the collectable symbol have been accumulated by the player during the game session, and if the threshold number of instances have not been accumulated, control the display device to display one or more subsequent plurality of symbols in the matrix of symbol positions whereby additional instances of the collectable symbol are capable of being accumulated (see Hiten, Fig. 5(A-E); 6(A-C), 0151-0155, wherein the subsequent free spin is displayed) .  Although, Hiten discloses a free spin sequence, collection symbols indicators and a collection symbol set (see Hiten, 0097), it does not explicitly teach an instance of a second collectable symbol.  
Pettie teaches a game with a plurality of collectable symbols including a plurality of collectable symbols (see Pettie, Fig. 2-6, 0022-0025, 0033, wherein the plurality of collectable symbols includes symbol types (e.g., cherries, bars, and bells). Pettie teaches the game  determines whether at least one symbol displayed in the matrix is an instance of a second collectable symbol, the second collectable symbol different from the first collectable symbol (see Pettie, Fig. 2-6, wherein the skull, seven, bar, cherry collection symbols are collection symbols which are different from each other).  Furthermore, Pettie teaches a collection meter for each of the plurality of types of collectable symbols to track the accumulation status and activated awards to indicate the progress of the game (see Pettie, Fig. 2-6, 0022-0025). One would have been motivated to incorporate the teachings of implementing a plurality of collectable symbols and collection meters to use known techniques with similar devices to yield the predictable result by providing immediate or delayable benefits in the game to increase player excitement (see Pettie, 0022).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to provide an instance of a second collectable symbol and  -47-P05805USU1 (33050.2885)in response to the instance of the second collectable symbol being displayed in the matrix, determine whether a threshold number of instances of the second collectable symbol have been accumulated by the player during the game session, and if the threshold number of instances have not been accumulated, control the display device to display one or more subsequent pluralities of symbols in the matrix of symbol positions, whereby additional instances of the second collectable symbol are capable of being accumulated (see Pettie, Fig. 2-6, wherein when the threshold is reached for each of the plurality of symbol types an game feature or upgrade is provided as shown).
Regarding claim 5, the combination of Hiten and Pettie teach the electronic gaming system of Claim 4.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to at least: in response to the threshold number of instances being accumulated, award a second plurality of free games (see Hiten, 0113-0114, 0148, wherein the quantity of collection symbols is used to determine a second quantity of free games or free spins available in the game based on the quantity of collection symbols), and evaluate each free game outcome of the second plurality of free games using at least one of the upgraded paytable or one of a plurality of different upgraded paytables (see Hiten, 0026, 0105-0107, 0156, 0160, 0167-0169; Pettie, Fig. 6, 0022-0025).
Regarding claim 7, the combination of Hiten and Pettie teach the electronic gaming system of Claim 5.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to at least: control the display device to display a progress bar (see Hiten, Figs. 5(A-E), 0140-0145; Pettie Figs. 2-6, 0022-0025);  the progress bar indicating at least that the player has accumulated the threshold number of instances of the first collectable symbol and the threshold number of instances of the second collectable symbol (see Hiten, Figs. 5(A-E), 0140-0145; Pettie Fig. 2-6, 0022-0025), and showing a current progress towards accumulating a threshold number of instances of a third collectable symbol (see Pettie, Fig. 2-6, 0022-0025, wherein the third collectable symbol is a ‘7’ symbol), the third collectable symbol different from both of the first collectable symbol and the second collectable symbol (see Hiten, Fig. 5(A-E), 0097, wherein the collection symbol set comprises different graphical elements; Pettie, Fig. 2-6, 0022-0025, wherein ‘7’ is different from ‘bar’ and ‘bell’).
Regarding claim 8, the combination of Hiten and Pettie teach the electronic gaming system of Claim 5.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to at least: following evaluation of each free game outcome of the subsequent plurality of free games (see Hiten, Fig. 5(A-E), 6(A-C),  0142-0146, 0151-0155), control the display device to display a further subsequent plurality of symbols in the matrix of symbol positions (see Hiten, Fig. 5(A-E), 6(A-C), 0142-0146, 0151-0155); determine whether at least one symbol displayed in the matrix is an instance of a third collectable symbol, the third collectable symbol different from the first collectable symbol and the second collectable symbol; in response to the instance of the third collectable symbol being displayed in the matrix, determine whether a threshold number of instances of the third collectable symbol have been accumulated by the player during the game session (see Hiten, Fig. 6(A-C), 0102-0105, 0151-0155); and in response to the threshold number of instances being accumulated, award a third plurality of free games (see Hiten, Fig. 5(A-E), 0140-0145, 0148), and evaluate each free game outcome of the third plurality of free games using at least one of the upgraded paytable or one of the plurality of different upgraded paytables (see Hiten, Fig. 3A-C, 6A-C, 0105-0107, 0160, 0167-0169, 0171; Pettie, Fig. 2-6, 0022-0025).  
Regarding claim 9, the combination of Hiten and Pettie teach the electronic gaming system of Claim 8.  The combination further teaches wherein the instructions, when executed, further cause the at least one processor to at least: prior to awarding the third plurality of free games and during accumulation of the threshold number of instances of the third collectable symbol, control the display device to display a progress bar (see Hiten, Fig. 5(A-E), 0140-0145, Pettie, Fig. 2-6, 0022-0025), the progress bar indicating a current progress towards accumulating the threshold number of instances of the third collectable symbol (see Pettie, Fig. 2-6, 0022-0025).  It is noted that the third collectable symbol recites substantially the same operation as addressed above with respect to the second collectable symbol. 
Regarding claim 11, the combination of  Hiten and Pettie teach the electronic gaming system of Claim 8.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to at least: following evaluation of each free game outcome of the further subsequent plurality of free games, control the display device to display an additional plurality of symbols in the matrix of symbol positions (see Hiten, Fig. 5(A-E); 6(A-C), 0142-0145, 0151-0155); determine whether at least one symbol displayed in the matrix is an instance of a fourth collectable symbol, the fourth collectable symbol different from the first collectable symbol, the second collectable symbol, and the third collectable symbol (see Hiten, Fig. 5(A-E); 6(A-C), 0142-0145; 0151-0155; Pettie, Fig. 2-6, 0022-0025); in response to the instance of the fourth collectable symbol being displayed in the matrix, determine whether a threshold number of instances of the fourth collectable symbol have been accumulated by the player during the game session, if the threshold number of instances have not been accumulated, control the display device to continue display of one or more additional pluralities of symbols in the matrix of symbol positions, whereby additional instances of the fourth collectable symbol are capable of being accumulated (see Hiten, Fig. 5(A-E); 6(A-C), 0142-0145, 0151-0155; Pettie, Fig. 2-6, 0022-0025).  It is noted that the fourth collectable symbol recites substantially the same operation as addressed above with respect to the second and third collectable symbol.
Regarding claim 12, the combination of Hiten and Pettie teach the electronic gaming system of Claim 11.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to at least: in response to the threshold number of instances being accumulated (see Hiten, 0113-0114, 0148, wherein the quantity of collection symbols is used to determine a second quantity of free games or free spins available in the game based on the quantity of collection symbols), award a fourth plurality of free games, and evaluate each free game outcome of the fourth plurality of free games using at least one of the upgraded paytable or one of the plurality of different upgraded paytables (see Hiten, 0113-0114, 0148, wherein the quantity of collection symbols is used to determine a second quantity of free games or free spins available in the game based on the quantity of collection symbols; Pettie, Fig. 6, 0022-0025)).  
Regarding claim 15, the combination of Hiten and Pettie teach the electronic gaming system of Claim 1.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to at least: control the display device to display a plurality of collectable symbols including the first collectable symbol (see Hiten, Fig. 5(A-E), 0140-0145); and control the display device to display each collectable symbol of the plurality of collectable symbols in one of an active status or an inactive status (see Hiten, Fig. 5(A-E) 0142-0145; Pettie, Fig. 2-6, 0022-0025, wherein when the threshold is reached for the collectable symbol the upgraded paytable is awarded (e.g., 2X – multiplier for cherry), the active status indicating that a collectable symbol is currently accumulating (see Hiten, Fig. 5(A-E), Pettie; Fig. 2-6, 0022-0025), the inactive status indicating either that the player has previously accumulated a sufficient number of instances of a given collectable symbol or that the player has yet to begin accumulating instances of the given collectable symbol (see Hiten, Figs. 5(A-E), Pettie, Fig. 2-6, 0022-0025) .
Claims 6, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiten and Pettie as applied to claims 1, 6, 9 and 12 above, in further view of Boese et al. (US 2017/0024957 A1).
Regarding claims 6, 10, and 13-14, the combination of Hiten and Pettie teach the electronic game system as recited in claims 1, 6, 9, and 12.  Although, Hiten discloses that larger visible area of reels may be used in which few or larger number of symbols may be shown or hidden, it does not explicitly teach adding at least one row or column or reel to the displayed symbol positions for the duration of the free games.  
Boese teaches a triggered enhanced reel state which provides an expansion of the visible display positions (see Boese, Fig. 7(A-V).  Specifically, Boese teach the visible display areas may be increased by adding at least one row or column or reel to the displayed symbol positions for a duration of the bonus game (and/or in a free spin mode) (see Boese, 0297-0298).  One would have been motivated to incorporate the teachings of adding a plurality of symbol display positions to yield the predictable result of increase the probability of improving rewards and symbol combinations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to provide a game feature to add at least one row, column, or reel to the matrix of symbol positions for the duration of the plurality of free games.
Regarding claim 6, the combination of Hiten, Pettie, and Boese teach the electronic gaming system of Claim 5, wherein the instructions, when executed, further cause the at least one processor to at least: add at least one row of symbol positions to the matrix of symbol positions (see Hiten, Fig. 5(A-E), 0130-0135, Boese, Fig. 7(A-V), 0297-0298), the at least one additional row remaining in the matrix of symbol positions for the duration of the second plurality of free games and increasing the chances that one or more upgraded awards will be provided to the player (see Hiten, Fig. 5(A-E), 0130-0135, Boese, Fig. 7(A-V), 0297-0298). 
Regarding claim 10, the combination of Hiten, Pettie, and Boese teach the electronic gaming system of Claim 9, wherein the instructions, when executed, further cause the at least one processor to at least:  -49-P05805USU1 (33050.2885) add at least one row of symbol positions to the matrix of symbol positions, the at least one additional row remaining in the matrix of symbol positions for the duration of the third plurality of free games and increasing the chances that one or more upgraded awards will be provided to the player (see Hiten, Fig. 5(A-E), 0130-0135, Boese, Fig. 7(A-V), 0297-0298).
Regarding claim 13, the combination of Hiten, Pettie, and Boese teach the electronic gaming system of Claim 12, wherein the instructions, when executed, further cause the at least one processor to at least: add at least two rows of symbol positions to the matrix of symbol positions, the at least two additional rows remaining in the matrix of symbol positions for the duration of the fourth plurality of free games and increasing the chances that one or more upgraded awards will be provided to the player (see Hiten, Fig. 5(A-E), 0130-0135, Boese, Fig. 7(A-V), 0297-0298).
Regarding claim 14, the combination of Hiten, Pettie, and Boese teach the electronic gaming system of Claim 1, wherein the instructions, when executed, further cause the at least one processor to at least: add at least one column of symbol positions or at least one row of symbol positions to the matrix of symbol positions, the at least one additional column or row remaining in the matrix of symbol positions for the duration of the first plurality of free games and increasing the chances that one or more upgraded awards will be provided to the player (see Hiten, Fig. 5(A-E), 0130-0135, Boese, Fig. 7(A-V), 0297-0298).
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715